DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation and a mental process without significantly more. As per step 1 claims 1-11 and 18-20 include sufficient computing elements.  As per claims 12-17 the claims are directed to a computer readable medium without indicating the claims are directed to non-transitory computer readable medium and therefore would read on medium such as signals which are transitory in nature and therefore claims 12-17 are abstract.  Applicant should indicate the claims are non-transitory.  As per step 2A the claim(s) recite(s) “display, on the display, a playing field comprising an array of positions; select portions of each reel of the set of reel strips to be shown in the array of positions; determine whether a first special symbol occupies a first position of the playing field adjacent a second position of the playing field occupied by a matching special symbol; in response to such a determination, merging the first special symbol and the adjacent special symbol to create a higher-value symbol; in response to creating the higher-value symbol, replacing one of the first special symbol or the matching special symbol with the higher-value symbol; further in response to creating the higher-value symbol, removing the other of the first special symbol or the matching special symbol; and incrementing a payout by values associated with the special symbols on the playing field.” as disclosing a game comprising a plurality of symbols on a playing field wherein two matching special symbols are merged, if adjacent, to create a new higher value symbol with one symbol replaced by the higher value symbol and removing the other matching symbol with the gaming machine then determining an award based on the higher value symbol.  Further dependent claims specify additional game rules comprising when to activate or not to activate symbol positions and what functions a higher value symbol has when modifying a game.  Additionally claim 18 indicates instead of an award that the game is “a wagering game” and therefore includes a wagering component.  Specifically a game is only a wagering game if a player can wager on it.  Examiner recognizes the claims are directed to a financial obligation for claims 1-11, 13, and 18-20 since the claims include some form of a financial obligation whether the obligation is an award due to a player, such as a payout, or an obligation to a gaming operator in the form of a wagering game.  Therefore the above claims recited a financial obligation exemption.  As per claims 1-20 examiner recognizes the claims are directed to a mental process implemented on a generic machine wherein the steps follow a series of game rules which can be implemented within the mind of a player.  Specifically the steps of observing an outcome such as symbols and determining if symbols are to be merged and replaced with another higher value symbol to modify an outcome.  These steps can be performed mentally since it is the act of following rules and does not include any machine components that raise above a mental process.  This judicial exception is not integrated into a practical application because it amounts to no more than playing of a game based on a series of rules from information provided to the system and does not add extra elements or solutions that goes beyond the means to carry out the game including carrying out a game to determine a financial obligation.  See MPEP 2106.05(f).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is merely directed to the exception of presenting players with a game with the gaming being directed to the exception of organizing human activity for the purpose of a financial obligation.  Specifically this is no more than a way of displaying and presenting information to a player regarding a randomly determined outcome for providing a financial award if a player wins as found in the well-known area of slot game nor does the additional rules add significantly more to the area of slot games since this merely another award outcome of a random generation of symbols and is purely mapping what outcome to provide based on what symbols appear including how to display an outcome.  Adding extra steps to determine an award does not raise to the level to overcome the obligation exemption since the overall result is to still payout based on a game outcome with the slot game producing random results and paying out on an outcome being well-known.  Therefore the claims are directed to a financial obligation and do not add a practical application that goes beyond the identified exemption.  As per the mental process examiner recognizes the steps carried out are a series of mental steps that can be performed without a machine regarding recognizing an outcome of symbols and determining how to modify the outcome based on game rules to determine a final outcome for determining an award.  Specifically the steps of matching symbols together, removing the symbols with a higher value symbol, and providing an award are mental steps which can be carried out without a machine.
As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and displaying steps which are generically found in electronic gaming machine including the elements of accepting wagers for the purpose of presenting and payout for the results.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visocnik (US Pub. No. 2004/0048646 A1) in view of Johnson et al. (US Pub. No. 2013/0065663 A1 hereinafter referred to as Johnson).
As per claims 1, 12, and 19, Visocnik teaches a gaming device, computer-readable medium, and method (abstract and Fig. 1), comprising: a display (Fig. 1, item 10); a processor and connected to the display (Fig. 1, item 12); and a memory connected to the processor (Fig. 1, item 18 and paragraph [0077]), and storing: reel strip data defining a set of reel strips, each reel of the set of reel strips comprising special symbols and regular symbols (Figs. 22-26 and paragraphs [0077] and [0084] see standard symbols and bonus symbols on a set of reels); and instructions which, when executed by the processor, cause the processor to, in each of a series of game instances (paragraph [0105] part of a series of free games): display, on the display, a playing field comprising an array of positions (Fig. 22 and paragraph [0105] a plurality of symbols are displayed on the reels including bonus symbols); select portions of each reel of the set of reel strips to be shown in the array of positions (Fig. 22 a plurality of symbols are displayed on the reels including bonus symbols); determine whether a first special symbol occupies a first position of the playing field adjacent a second position of the playing field occupied by a matching special symbol (Fig. 22, items 24 and 86 and paragraph [0105] game determines matching symbols, see knight with sword, are generated adjacent to each other); in response to such a determination, merging the first special symbol and the adjacent special symbol to create a higher-value symbol (Fig. 23, item 24 and paragraph [0105] knight is now merged with sword and shown holding the sword); in response to creating the higher-value symbol, replacing one of the first special symbol or the matching special symbol with the higher-value symbol (Fig. 23, item 24 and paragraph [0105] symbols are merged with the previous knight symbol position now being occupied by a new symbol and the sword symbol position upgraded); further in response to creating the higher-value symbol, removing the other of the first special symbol or the matching special symbol (Fig. 23, item 24 and paragraph [0105] symbols are merged with the previous knight symbol position now being occupied by a new symbol and the sword symbol position upgraded); and incrementing a payout by values associated with the special symbols on the playing field (Fig. 23, item 24 and paragraphs [0013], [0018]-[0019], and [0105] shown to gain the property of wild which modifies the outcomes displayed).  Visocnik does not specifically teach a housing containing a display and processor.  However, Johnson teaches a gaming machine (abstract) comprising a housing with a display and processor (Figs. 3A-3B).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Johnson, since Visocnik is modifiable to include the common teaching of a housing in a gaming machine since a housing would protect the gaming components disclosed in Visocnik from damage which would occur without housing the components.
As per claim 2, Visocnik does not teach a device wherein: the playing field includes an active region and an inactive region; and the processor is configured to show symbols only in positions of the active region.  However, Visocnik teaches a bonus symbol can gain multiple features for modifying a game result (paragraphs [0018]-[0019]) and Johnson teaches a game (abstract) comprising active and inactive regions wherein active regions display symbols while inactive regions do not display symbols (Figs. 1A-1C and paragraphs [0024]-[0025]) and inactive regions are activated based on an outcome in the game (Fig. 1B, item 900 and paragraphs [0031] and [0043] see expanding reels symbol).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Johnson, since Visocnik is modifiable to include an active and inactive regions of a slot game wherein an expansion makes inactive regions active since an expanding reel is an entertaining feature (paragraph [0003] of Johnson) wherein players can perceive more possible symbol combinations.
As per claim 3, Visocnik does not teach a device wherein the instructions, when executed by the processor, further cause the processor to unlock a portion of the inactive region in response to creating the higher-value symbol, thereby increasing a number of positions in the active region.  However, Visocnik teaches a bonus symbol can gain multiple features for modifying a game result (paragraphs [0018]-[0019]) and Johnson teaches a game (abstract) comprising active and inactive regions wherein active regions display symbols while inactive regions do not display symbols (Figs. 1A-1C and paragraphs [0024]-[0025]) and inactive regions are activated based on an outcome in the game (Fig. 1B, item 900 and paragraphs [0031] and [0043] see expanding reels symbol).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Johnson, since Visocnik is modifiable to include an active and inactive regions of a slot game wherein an expansion based on a special symbol makes inactive regions active since an expanding reel is an entertaining feature (paragraph [0003] of Johnson) wherein players can perceive more possible symbol combinations.  Specifically Johnson shows an expanding symbol which causes inactive regions to be active and Visocnik teaches a bonus symbol gaining multiple potential effects based on merging and therefore by using he feature in Johnson the player is provided with more effects based on the merging of bonus symbols and therefore is more entertained and perceive greater value for the bonus symbol.
As per claim 4, Visocnik does not teach a device wherein: the inactive region is at least one row; and the active region is at least one row.  However, Visocnik teaches a bonus symbol can gain multiple features for modifying a game result (paragraphs [0018]-[0019]) and Johnson teaches a game (abstract) comprising active and inactive regions of symbol position rows wherein active regions display symbols while inactive regions do not display symbols (Figs. 1A-1C and paragraphs [0024]-[0025]) and inactive regions are activated based on an outcome in the game (Fig. 1B, item 900 and paragraphs [0031] and [0043] see expanding reels symbol).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Johnson, since Visocnik is modifiable to include an active and inactive regions of a slot game wherein an expansion based on a special symbol makes inactive regions active since an expanding reel is an entertaining feature (paragraph [0003] of Johnson) wherein players can perceive more possible symbol combinations.  Specifically Johnson shows an expanding symbol which causes inactive regions to be active and Visocnik teaches a bonus symbol gaining multiple potential effects based on merging and therefore by using he feature in Johnson the player is provided with more effects based on the merging of bonus symbols and therefore is more entertained and perceive greater value for the bonus symbol.
As per claim 7, Visocnik teaches a gaming device wherein: the higher-value symbol is a special symbol; and all special symbols on the playing field after creating the higher-value symbol are retained for a next game in the series of games (Figs. 22-26 see knight symbol with sword which remains between free plays).
As per claim 8, Visocnik teaches a gaming device wherein the instructions, when executed by the processor, further cause the processor to implement additional functionality in response to a special symbol occupying a position on the playing field (Figs. 22-26 and paragraphs [0018]-[0019] bonus symbol created from merging has special properties such as wild or in the method it interacts with other symbols).
As per claim 9, Visocnik teaches a gaming device wherein the additional functionality varies with the special symbol (paragraphs [0018]-[0019] different properties possible for different special symbols).
As per claim 10, Visocnik teaches a gaming device wherein the instructions, when executed by the processor further cause the processor to implement additional functionality in response to creating the higher-value symbol (Figs. 22-26 and paragraphs [0018]-[0019] bonus symbol created from merging has special properties such as wild or in the method it interacts with other symbols).
As per claim 13, Visocnik teaches a medium further comprising incrementing a payout based on values associated with the special symbol, the matching special symbol, and the higher-value symbol (Fig. 23, item 24 and paragraphs [0013], [0018]-[0019], and [0105] shown to gain the property of wild which modifies the outcomes displayed).
As per claim 14, Visocnik teaches a medium further comprising increasing a size of the playing field in response to performing the merge operation.  However, Visocnik teaches a bonus symbol can gain multiple features for modifying a game result (paragraphs [0018]-[0019]) and Johnson teaches a game (abstract) comprising active and inactive regions wherein active regions display symbols while inactive regions do not display symbols (Figs. 1A-1C and paragraphs [0024]-[0025]) and inactive regions are activated based on an outcome in the game (Fig. 1B, item 900 and paragraphs [0031] and [0043] see expanding reels symbol).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Johnson, since Visocnik is modifiable to include an active and inactive regions of a slot game wherein an expansion based on a special symbol makes inactive regions active since an expanding reel is an entertaining feature (paragraph [0003] of Johnson) wherein players can perceive more possible symbol combinations.  Specifically Johnson shows an expanding symbol which causes inactive regions to be active and Visocnik teaches a bonus symbol gaining multiple potential effects based on merging and therefore by using he feature in Johnson the player is provided with more effects based on the merging of bonus symbols and therefore is more entertained and perceive greater value for the bonus symbol.
As per claim 15, Visocnik teaches a medium wherein the set of reel strips varies the size of the playing field increases.  However, Johnson teaches a game (abstract) comprising active and inactive regions wherein active regions display symbols while inactive regions do not display symbols (Figs. 1A-1C and paragraphs [0024]-[0025]) and inactive regions are activated based on an outcome in the game displayed on the reel strips (Fig. 1B, item 900 and paragraphs [0031] and [0043] see expanding reels symbol).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Johnson, since Visocnik is modifiable to include an active and inactive regions of a slot game wherein an expansion based on a special symbol makes inactive regions active since an expanding reel is an entertaining feature (paragraph [0003] of Johnson) wherein players can perceive more possible symbol combinations.
As per claim 16, Visocnik teaches a medium further comprising: initiating first additional functionality in the event the special symbol is displayed on the playing field; initiating second additional functionality in the event the matching special symbol is displayed on the playing field; and initiating third additional functionality in the event the merge operation creates the higher-value symbol (Figs. 22-26 and paragraphs [0018]-[0019] bonus symbol created from merging has special properties such as wild or in the method it interacts with other symbols).
As per claim 17, Visocnik teaches a medium wherein: the first additional functionality is the same as the second additional functionality (Figs. 22-23 see merging); and the third additional functionality is different from the first and second additional functionality (Figs. 22-26 and paragraphs [0018]-[0019] bonus symbol created from merging has special properties such as wild or in the method it interacts with other symbols).
As per claim 19, Visocnik teaches a method wherein the set of symbols is selected through operation of a random function (paragraph [0077]).
As per claim 20, Visocnik teaches a method wherein the set of symbols controls a return to player of the wagering game (Figs. 22-26 and paragraphs [0018]-[0019] bonus symbol created from merging has special properties such as wild or in the method it interacts with other symbols which determines an individual player’s payout or return).
Allowable Subject Matter over the Prior Art
Claims 5-6 and 11 are allowable over the prior art as a combination.  While specific features such as tiers effecting outcomes is known the feature is combination with claim 1 to effect expansion after merging of symbols as disclosed is non-obvious.  See 101 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halvorson (US Pat. No. 10,424,149 B1) teaches a slot game comprising matching symbols which are merged together to create an enhanced symbol in the form of a wheel symbol to trigger additional awards.
Louie et al. (US Pub. No. 2009/0075722 A1) teaches a slot game comprising special symbols which are accumulated into a central area.
Rodgers et al. (US Pub. No. 2010/0120507 A1) teaches a slot game comprising special symbols which move towards another symbol and changed into different symbols.
Caputo et al. (US Pub. No. 2012/0172106 A1) teaches a slot game comprising matching symbols on the same reel cause at least one of the matching symbols to have a multiplier applied to the symbol.
Nauman (US Pub. No. 2012/0322532 A1) teaches a slot game comprising a special symbol which is modified to appear the same as an adjacent symbol.
Hughes et al. (US Pat. No. 9,275,523 B1) teaches a slot game comprising matching adjacent symbols cause a modification to at least one of the symbols in the set such as making the symbol count as multiple occurrences of the system in the single symbol position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/29/2022